Citation Nr: 1205367	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-47 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The appellant is the Veteran's surviving spouse.  The Veteran had active military service in the Army from October 1944 to November 1946.  His awards and decorations include the Combat Infantryman Badge (CIB), due to in-service combat.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim for service connection for the cause of the Veteran's death.

In August 2011, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The report, dated in September 2011, has been associated with the claims folder for consideration.  The same month, as required by statute and regulation, the Board provided the appellant and her representative copies of this report and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  The appellant's representative responded with additional evidence and argument in November 2011.  This additional evidence was submitted with a waiver of initial agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2008.  The death certificate lists the primary cause of death as prostate cancer.

2.  At the time of death, the Veteran was service-connected for PTSD, rated as 30 percent disabling, and for malaria rated as 0 percent disabling (noncompensable).

3.  There is an approximate balance of competent favorable and unfavorable evidence that the Veteran's service-connected PTSD was a contributory cause of his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the Veteran's PTSD was a substantially or materially contributing cause of his death.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the appellant's claim for service connection for the cause of death of the Veteran is being granted.  Therefore, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Governing Laws and Regulations - Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is entitled to Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service),  1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, competent evidence must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis - Cause of Death Claim

The Veteran died on February [redacted], 2008.  He was 81 years old.  The death certificate lists the immediate cause of death as prostate cancer.  No contributory cause of death is listed.  No autopsy was performed.  He died while in hospice care.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; and malaria, rated as 0 percent disabling.  

The appellant and her representative allege the Veteran's service-connected PTSD was a contributory cause of death.  Specifically, they have asserted that the symptoms of PTSD weakened the Veteran's immune system, favoring the spread of his cancer, and his PTSD was therefore a contributory cause of his death.  See the March, April, August, September, and December 2008, March 2009, January, November, and December 2010, and March and November 2011 statements and May and December Informal Briefs of Appellant in Appealed Case (Brief) submitted by the appellant's representative; the April 2008 letter from the appellant; the April 2009 notice of disagreement (NOD); and the November 2009 substantive appeal (VA Form 9); see also the December 2010 statement by the appellant's daughter.  

In this regard, private treatment records dated from 2000 to 2008 reveal treatment for prostate symptoms and for prostate cancer.  The Veteran's death certificate indicates that his immediate cause of death was prostate cancer.  Furthermore, VA and private medical evidence in the years prior to the Veteran's death indicate symptoms of PTSD and associated depression.  See the July 2005 and January 2007 VA psychiatric examinations, the May 2007 VA medical treatment record, and the private treatment record dated in June 2005 and October 2007.  In this regard, the July 2005 VA psychiatric examination indicated that the Veteran's health was declining and that his health problems were his greatest cause of stress; his psychiatric symptoms were described as "serious."  At his January 2007 VA psychiatric examination, the Veteran's health was noted as having declined since the last examination and his depression had increased.  He was also noted to have experienced a "progression" of his PTSD symptoms, and his PTSD symptoms and depression were assessed as "more intense."  The private treatment record from Dr. D.H. dated in June 2005 and October 2007, and the May 2007 VA medical treatment record, also noted problems with depression.  Finally, a November 2007 note from Tennessee Urology Associates recorded that the Veteran's daughter was concerned about his mental status and reported that the Veteran would only speak two or three words a day.  

Given this record, the Veteran was clearly experiencing aggravated symptoms of his service-connected PTSD prior to his death.  Therefore, the remaining question is whether or not any of the Veteran's PTSD manifestations or effects may have been a contributory cause of his death.  In particular, whether or not his PTSD may have exacerbated or accelerated the course of his prostate cancer as alleged by the appellant and her representative.  Regarding the medical evidence, the record contains multiple medical opinions regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board will first review the favorable medical evidence.  In this regard, the appellant submitted a note from Dr. R.H. dated in March 2008, which indicated that the Veteran's death was "at least as likely as not, related to" his PTSD, and noted a review of certain medical literature, the rating decision of the AOJ, and the death certificate.  This note was submitted with a medical journal article and a general media article indicating that certain medical research found a connection between psychological stress disorders and reduced immune system response.  In this regard, evidence contained in medical literature can provide support to a medical opinion when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the statement provided by Dr. R.H. did not provide any analysis or rationale for the opinion stated in relation to the appellant's claim.  The Board notes that a medical opinion that contains only data and conclusions is generally accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Further, medical literature submitted must provide more than speculative or generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this regard, the statement provided by Dr. R.H., and the medical literature did not provide any specific rationale for the conclusion that the appellant's specific PTSD was a contributing factor in his death.  Simply put, Dr. R.H. did not explain the basis for his conclusion that the Veteran's particular PTSD disorder was a cause of his death.  

The appellant's representative submitted further favorable medical evidence in the form of a note from Dr. D.H. dated in August 2008.  Dr. D.H. indicated a review of his treatment notes and the rating decisions, and noted that "[s]tress does play a major role in the immune system."  Dr. D.H. provided a statement to the effect that the Veteran's PTSD, at least as likely as not, caused him to be more vulnerable to the cancer, which caused his death.  The appellant's representative submitted another note from Dr. D.H. dated in December 2008.  This note was submitted with another medical article, which provided a meta-analysis of various studies that showed some support for the conclusion that stress could be negatively correlated and perhaps causally related to the development of certain cancers, including prostate cancer.  Dr. D.H. noted his review of the literature, and indicated that the Veteran's death was "more likely as not related to" his PTSD.  Dr. D.H. noted that the medical literature supported the conclusion that the Veteran's PTSD may have affected his immune system.  Further, Dr. D.H. indicated that it was "very possible that the Veteran's PTSD interfered with his treatment," also thereby contributing to the Veteran's death.  As discussed above, VA treatment records and examination reports do note the Veteran's increase in stress and progression of PTSD symptoms prior to his death.

In August 2011 the Board requested a VHA opinion by a relevant medical expert to determine if it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD was a principal or contributory cause of his death.  In November 2011, the VHA opinion was submitted to the Board.  The reviewing physician noted the history of the Veteran's PTSD and his prostate cancer.  The VA physician noted the medical literature that had been submitted which supports the appellant's position.  However, the VA physician also found a recent medical article that contained a meta-analysis of various studies which found substantial evidence against finding a link between psychological factors and cancer - although the VA physician noted that the article cited did not directly relate to the specific effects of PTSD.  The VHA reviewing physician concluded that he did not "feel [he could] say that it is more likely than not that the PTSD [the Veteran] suffered from was a principal or contributory cause of his death from prostate cancer."  In this regard, the Board notes that the VHA reviewing physician did not actually answer the question asked by the Board.  The physician merely indicated that a causal connection could not be found to be more likely than not.  That is, the examiner did not address if it could be at least as likely as not that the Veteran's PTSD was a contributory cause of his death.  The Veteran need not prove his claim by the preponderance of the evidence; rather, the evidence must only be in relative equipoise. 

The appellant's representative responded in November 2011, and submitted further medical literature showing some potential linkage between PTSD and a compromised immune system.  

In summary, the relevant medical evidence contains positive medical opinions and an ambiguous opinion with negative implications.  Both views are supported to a certain extent by relevant medical literature.  The Board is not in a position to weigh the relative merits of the medical literature and may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the available probative medical evidence regarding the appellant's claim is in equipoise.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  

In light of the finding of the probative weight of the evidence as to whether the Veteran's PTSD was a contributory cause in his death due to prostate cancer, the benefit of the doubt is resolved in the appellant's favor.  Accordingly, affording the appellant the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's PTSD was a contributory cause of his death due to prostate cancer.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appellant's claim is granted.


ORDER

Service connection for the contributory cause of the Veteran's death from prostate cancer due to the Veteran's service-connected PTSD is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


